This appeal is from an order dissolving an injunction, theretofore issued, restraining the sale of real property by trustee under deed of trust given to secure appellant's debt to appellees.
The injunction was sought, and originally granted, solely by virtue of the provisions of the so-called Moratorium Act, passed by the 43d Legislature (H. B. No. 231, Acts 1933, Reg. Sess. ch. 102, p. 225 [Vernon's Ann.Civ.St. art. 2218b]).
This court has previously held the act to be invalid in so far as it grants the right to restrain sales by trustees under powers conferred by deed of trust, as in this case. Murphy v. Phillips (Tex.Civ.App.)63 S.W.2d 404, and for the reasons stated in the opinion in that case the judgment here appealed from must be affirmed. This order carries with it a further order dissolving the injunction heretofore issued, dissolved and reinstated by this court.
The injunction is dissolved, and judgment affirmed.